Exhibit FOURTH AMENDMENT FOURTH AMENDMENT (the “Amendment”), dated as of May 4, 2009 (the “Amendment Date”) and effective as of March 31, 2009 (the “Effective Date”), with respect to that certain Credit Agreement, dated as of August 1, 2006 (as amended, supplemented or otherwise modified prior to the date hereof, the “Credit Agreement”), among Christie/AIX, Inc., a Delaware corporation (the “Borrower”), the Lenders and General Electric Capital Corporation, a Delaware corporation (“GE Capital”), as the administrative agent and collateral agent for the Lenders (in such capacity, the “Administrative Agent”). W I T N E S S E T H: WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to the Credit Agreement; WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit Agreement to, among other things, (a) reduce the amount of the Interest Reserve and (b) amend certain financial covenants; WHEREAS, the Lenders are willing to agree to the requested amendments on the terms and conditions contained herein; NOW THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto agree as follows: 1.Definitions. Unless otherwise defined herein, terms defined in the Credit Agreement shall have their defined meanings when used herein. 2.Amendment to Credit Agreement. (a)As of the Amendment Date, Section 1.1 of the Credit Agreement shall be amended to add the following new definitions in the correct alphabetical order: “FourthAmendment” means that certain Fourth Amendment, dated as of May 4, 2009 and effective as of March 31, 2009, among the Borrower, the Lenders party thereto and the Administrative Agent. “Fourth Amendment Effective
